DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 5/14/2021 in relation to application 17/201,913.
The instant application is a continuation to 15/177,240 (patent #10997870)  filed on 6/8/2016.
The patent application has claimed benefit to provisional application #62/172,477 with a priority date of 6/8/2015.
The Pre-Grant publication US #2021/0264811 is published on 8/6/2021
Claims 1-17 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20150151161 A to Anderton in view of Non Patent literature *NPL (ProForm).

Claim 1. Anderton teaches that in a monitor for tracking and assessing subject response to programmed physical training (Para 0087  monitoring or assessing outputs to inputs)  comprising processor (fig.1 elements 103 ,112); and 
at least one memory (Fig.1 element 104) , a computer- implemented method for encoding parameterized exercise descriptions(Para 0014, receiving a plurality of exercise parameter for the executed exercise activity into a processing device; Para 0108 computer memory programmed ) comprising: 
receiving at said monitor an array of Boolean values representing a parameterized description of an exercise ; said processor evaluating each of said Boolean values such that said processor stores an integer to a location in said memory corresponding to each Boolean value (Fig.3 Boolean values for each activity locations and storing of integer); wherein evaluation of said entire array of Boolean results in a binary string that represents a parameterized description of the exercise represented by the received array of Boolean values ( Fig.6 binary strings representation from exercise parameters); 
the method further comprising: the processor storing a list of the parameterized exercise descriptions and a mapping of each parameterized description to the corresponding binary string; responsive to input of at least a portion of a parameterized exercise description, said processor retrieves the mapped binary string for data operations (Fig.6 mapping each parametrized load description of exercise for binary string as in Fig.7 to estimate reps in a given load; Para 0130 resistance training type exercise activity with load profile represented by a binary digit code or "mask", including values which identify the phases of a programmed exercise activity)  ; and 
responsive to an instruction to output a result of a data operation resulting in at least one binary string, said processor retrieving the mapped, parameterized exercise description for each of the at least one binary string (Para 0014 receiving a plurality of exercise parameter values for the executed exercise activity into a processing device, the plurality of exercise parameter values including information representing an execution profile (EP) for the executed phased of programmed exercise activity; the load profile may be represented by a binary digit code or "mask", including values which identify the phases of an exercise activity by designation of a parameter intended to contribute to an exercise activity; Para 0222 at least a portion of the mapped, parameterized exercise description with assessment parameters such as total reps or average reps per set.  
Anderton does not identify an explicit display monitor for tracking and assessing subject response to a programmed physical training representing exercise bit of binary string by a parameterized description completely describing the exercise. ProForm, however, teaches representation of specific exercise bit of the binary string with parameter of parameterized description displayed ( Page 5,14 Console Diagram representing specific exercise bit of the binary string displayed). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate representation of specific exercise binary string display for parameterized description of  exercise, as taught by ProForm, into the physical training representation of Anderton, in order to provide quick arithmetic operation representation ending up with a numerical and digital representation for each phases of exercise activity

Note:
Following are definitions as undertaken by examiner:
A Boolean value represents a truth value; that is, TRUE or FALSE. A Boolean expression or predicate can result in a value of unknown, which is represented by the null value.
A binary string is a sequence of bytes. Unlike a character string which usually contains text data, a binary string is used to hold non-traditional data such as pictures. The length of a binary string is the number of bytes in the sequence.

Claim 2. Anderton teaches the method of claim 1, wherein: said template for a parameterized exercise description comprises a list of yes/no questions; said array of Boolean values comprises a set of answers to the list of yes/no questions; and wherein said binary string comprises a logical value for an answer to each of the yes/no questions (Fig.3 .  phased like eccentric yes or no)

Claim 3. Anderton teaches the method of claim 1, wherein the parameterized exercise descriptions are descriptions of each exercise in a body of exercises in the Pilates system of exercise (Para 0011,0024-0033, 0043 eccentric and concentric phases where load profile contributes to psychological stress intensity parameter that could be Pilates system of exercise; Pilates her defined to be  a type of mind-body exercise )

Claim 4. Anderton teaches the method of claim 1, wherein a bit string comprises an array of 96 bits, said array of bits being numbered bits 0-95 (Para 0311 bit representation is a possibility).
  
Claim 5. Anderton teaches the method of claim 1, wherein parameters within a parameterized description of an exercise may include any of: level of difficulty; equipment; a starting position; planes of motion; whether an exercise involves a balance component; joint(s) mobilized by an exercise; joint(s) stabilized by an exercise; active muscle groups in an exercise; muscle groups stretched during an exercise; whether an exercise is bilateral or not; and whether an exercise is part of a traditional or a modern Pilates canon (Para 0001, 0040 exercise training for skeletal muscle and growth; Para 0011,0024-0033, 0043 eccentric and concentric phases where load profile contributes to psychological stress intensity parameter that could be Pilates system of exercise; Pilates her defined to be  a type of mind-body exercise).  

Claim 6. Anderton teaches the method of claim 1 wherein said memory comprises at least one of: local memory; and remote memory (Para 0103 memory).  

Claim 7. Anderton teaches the method of claim 6, wherein said remote memory resides on a remote server, said server being communicatively coupled to said monitor via one or both of a wired and a wireless connection (Para 0109 wired or wireless connection).  

Claim 8. Anderton teaches the method of claim 1, further comprising at least one of: implementing on said display a graphical user interface that includes a session planner for displaying a session, the session comprising a list of exercises filtered to a particular patron for a particular session (Para 0277 filtering selections); receiving data representing user selections of exercises (Para 0280); receiving a user input to save the session, whereupon the session is saved to the at least one memory to create a persistent record of the session (Fig. 6 session record); 
Anderton illustrates storing sessions for reporting and analysis (Fig.8) but does not generate a session summary comprising an aggregate of binary strings for the exercises included in the session, displaying the session summary to at least one of the user and the patron.   ProForm, however, teaches a session summary comprising an aggregate of binary strings for the exercises included in the session, displaying the session summary to at least one of the user and the patron ( Page 4 Console Diagram session description representing aggregate of binary strings for the exercise displayed). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate generating a session summary comprising an aggregate of binary strings for the exercises included in the session, displaying the session summary to at least one of the user and the patron, as taught by ProForm, into the physical training representation of Anderton, in order to provide present comprehensive account on a displayed  monitor. 

Claim 9. Anderton teaches the  method of claim 8, further comprising aggregating raw movement data of the session for various body systems in at least one of anatomy and biomechanics (Para 0056 exercise parameter proportional to stress intensity and work capacity of a muscle group(s), the mechanics of biological and especially muscular activity (as in locomotion or exercise) .
  
Claim 10. Anderton teaches the method of claim 8, further comprising aggregating each session's totals to provide any of grand totals, averages and time-flow charts (Para 0112, 0154  grand total for weight, averages etc.) .  

Claim 11. Anderton teaches the method of claim 8, wherein aggregated data further totals the exercises in level of difficulty, apparatus used, and number of bilateral and balance exercises (para 0153 total time under tension i.e. level of difficulty under apparatus in use).  

Claim 12. Anderton teaches the method of claim 8, further comprising providing said aggregated data to at least one of practitioners, health care providers and insurance carriers for study and analysis  (Para 0062 user selection i.e. at least of practitioners).  

Claim 13. Anderton teaches the method of claim 8, further comprising providing said aggregated data to employers to assess movement habits of employees (Para 0011 protocol employed to suite a training program that could be intended for employers) .  

Claim 14. Anderton teaches the method of claim 8, further comprising providing said aggregated data to lead-generation companies for healthcare-related companies (Para 0011 protocol employed to suite a training program that could be suited for intended for healthcare-related companies). 
 
Claim 15. Anderton teaches the method of claim 8, the session planner comprising: at least one user interface control for displaying a list of exercises; at least one filter that, upon activation, filters a displayed list of exercises to display a subset of exercises, wherein activation of a predetermined sequence of filters generates a session ( Para 0241 sessions filtered to compare workout histories) .  

Claim 16. Anderton teaches the e method of claim 1, wherein the monitor comprises one of a wireless mobile device, a tablet computer, a laptop computer and a desktop computer (Para 0110, 0112 network accessible devices such as computers).  


Claim 17. Anderton teaches a computer program product comprising at least one non-transitory computer- readable medium having computer-readable instructions embodied thereon, which when executed by a processor perform a method for encoding parameterized exercise descriptions, the method comprising: receiving an array of Boolean values representing a parameterized description of an exercise; said processor evaluating each of said Boolean values such that said processor stores an integer to a location in said memory corresponding to each Boolean value; wherein evaluation of said entire array of Boolean results in a binary string that represents a parameterized description of the exercise represented by the received array of Boolean values (Fig.3 Boolean values for each activity locations and storing of integer) ; the method further comprising: the processor storing a list of the parameterized exercise descriptions and a mapping of each parameterized description to the corresponding binary string; responsive to input of at least a portion of a parameterized exercise description, said processor retrieves the mapped binary string for data operations ( Fig.6 binary strings representation from exercise parameters); and responsive to an instruction to output a result of a data operation resulting in at least one binary string, said processor retrieving the mapped, parameterized exercise description for each of the at least one binary string and displaying at least a portion of the mapped, parameterized exercise description ( Fig.6 mapping each parametrized load description of exercise for binary string as in Fig.7 to estimate reps in a given load; Para 0130 resistance training type exercise activity with load profile represented by a binary digit code or "mask", including values which identify the phases of a programmed exercise activity   ) .

Anderton does not identify an explicit display description for tracking and assessing subject response to a programmed physical training representing exercise bit of binary string by a parameterized description completely describing the exercise. ProForm, however, teaches representation of specific exercise bit of the binary string with parameter of parameterized description displayed ( Page 5,14 Console Diagram representing specific exercise bit of the binary string displayed). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate representation of specific exercise binary string display for parameterized description of  exercise, as taught by ProForm, into the physical training representation of Anderton, in order to provide quick arithmetic operation representation ending up with a numerical and digital representation for each phases of exercise activity


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        November 5, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715